Irizarry v 1915 Realty LLC (2016 NY Slip Op 00009)





Irizarry v 1915 Realty LLC


2016 NY Slip Op 00009


Decided on January 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016

Friedman, J.P., Sweeny, Saxe, Moskowitz, JJ.


16525 301668/13

[*1] Jasmin Irizarry, Plaintiff-Appellant,
v1915 Realty LLC, Defendant-Respondent.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellant.
Havkins Rosenfeld Ritzert & Varriale, LLP, White Plains (Tara C. Fappiano of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered August 12, 2014, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Triable issues of fact regarding whether defendant caused or created the wet stair condition on which plaintiff allegedly slipped and fell precludes the grant of summary judgment. Although defendant's superintendent denied mopping the stairs on the morning of plaintiff's accident, as it would have been inconsistent with his established cleaning routine and schedule, plaintiff's testimony that mopping was performed by different persons, at different times, on random days, conflicted with the superintendent's claim as to the existence of a mopping schedule. Furthermore, rather than rely on speculation as to causation, plaintiff's theory is based upon her observation that the condition was soapy, dirty, and wet, resembling what one would see when using a dirty mop, and the presence of a mop, bucket, and "wet floor" sign in the nearby lobby. Defendant's creation of the alleged condition could be reasonably inferred from such testimony (see Tucker v New York City Hous. Auth., 127 AD3d 619 [1st Dept 2015]; Brown v Simone Dev. Co., L.L.C., 83 AD3d 544 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2016
CLERK